IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                     NO. WR-84,973-01



                  EX PARTE LANCE TERRELL DAVIS, Applicant



            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
         CAUSE NO. 20130D04494-210-1 IN THE 210 TH DISTRICT COURT
                         FROM EL PASO COUNTY

       Y EARY, J., filed a concurring opinion, in which K EASLER, and H ERVEY, JJ.,
joined.

                                CONCURRING OPINION

       Adhering to the views expressed in my concurring opinion in Ex parte Pointer, ___

S.W.3d ___, Nos. WR-84,786-01 & WR-84,786-02 (Tex. Crim. App. del. June 8, 2016), I

join in the Court’s disposition of this case.




FILED: June 29, 2016
DO NOT PUBLISH